DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Evelyn Defilló (Reg. No. 45,630) on 1/31/2022.
The application has been amended as follows: 
Claim 21 has been amended as follows:
An intraocular lens implant for the correction of vision comprising: 
a single flexible optical lens with a default refractive power; and 
at least one rectangular haptic attached to the single flexible optical lens; 
wherein the at least one rectangular haptic comprises at least one integral shaped memory bar (111) having a shaped memory alloy segment with a transition temperature between 50 - 500 0C; 
wherein the at least one rectangular haptic and the at least one integral shaped memory bar (111) [[is]] are provided with
wherein the crinkled portion (144) has points associated with particular movements of the single flexible optical lens adapted to be implanted one an eye of a patient in order to allow repositioning, forward, back, up, down, in, or out movements relative to the position of a natural lens or iris of the patient; 
wherein a position of the single flexible optical lens is reverted or partially reverted through heating by a laser beam said points of the crinkled portion (144);
 wherein only once all said points have reached said transition temperature, the crinkled portion (144) returns to a forged shape.

Claim 25 has been amended as follows:
An intraocular lens implant for the correction of vision comprising: 
a single flexible optical lens with a default refractive power; and 
at least one rectangular haptic attached to the single flexible optical lens; 
wherein the at least one rectangular haptic comprises at least one integral shaped memory bar (111) made of a shaped memory alloy segment with a transition temperature between 50-500 0C, wherein the shaped memory alloy segment is a material having a plastic deformation and returns to an original forged state gradually on the basis of biasing forces and an external heating action; 
wherein the at least one rectangular haptic and the at least one integral shaped memory bar (111) [[is]]are provided with

Allowable Subject Matter
Claims 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Klima (US 2007/0135915 A1) or Grasso et al. (WO 2010/125596 A1), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 21, which recites, inter alia “wherein the at least one rectangular haptic and the at least one integral shaped memory bar (111) are provided with a crinkled portion…wherein a position of the single flexible optical lens is reverted or partially reverted through heating by a laser beam said points of the crinkled portion” and or the claimed invention of independent claim 21, which recites, inter alia “wherein the at least one rectangular haptic and the at least one integral shaped memory bar (111) are provided with a crinkled portion…holding the deformed shape while the at least one integral shaped memory bar (111) is under said transition temperature”.
Klima discloses an IOL implant similar to claims 21 and 25 with rectangular haptics (214) including integral shaped memory bars (234) that can be crinkled due to varying dimensions along the three-dimensional axis of the insert. It is not clear from Klima that the varying dimensions of the shaped memory bars can affect the shape of the rectangular haptics such that the rectangular haptics would also include a crinkled portion. Instead, the varied dimensions of the shaped memory bars are 
Grasso teaches an IOL implant similar to the claimed invention wherein the shaped memory bars (3) are crinkled in shape (Fig. 1C); however, due to opposite forces in adjacent bends in the shaped memory bars, the haptic (12) remains flat and does not have a crinkled portion (Fig. 1B). 
Because none of the prior art documents teach an intraocular lens implant as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claims 21 and 25 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ben Nun (US 2010/0121444 A1) is noted for teaching members 133 that may be deformed in shape by heat higher than a human eye ([0071]).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771